 

Termination of Certain Provisions of Share Purchase Agreement

 

This Termination of Certain Provisions of Share Purchase Agreement (this
“Agreement”) is made as of November 28, 2016 (the “Effective Date”), by and
between VPR Brands, LP, a Delaware limited partnership, (previously known as
Soleil Capital L.P, the “Company”) and Jon Pan, a natural person (the
“Purchaser”).

 

WHEREAS, the Company and Purchaser are parties to that certain Share Purchase
Agreement, dated as of June 1, 2015 (as attached as Exhibit 10.1 to the
Quarterly Report on Form 10-Q filed by the Company on August 19, 2015, the
“SPA”); and

 

WHEREAS, the parties hereto now desire to terminate certain provisions of the
SPA effective as of the Effective Date;

 

NOW THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, the Company and the Purchaser hereby agree as follows:

 

1. Termination of Remaining Options under SPA. Effective as of the Effective
Date, to the extent not already completed, the options, rights and obligations
of the parties to the SPA (collectively, the “Parties” and each individually a
“Party”) as set forth in Section 1 and Section 2 of the SPA are hereby
terminated and of no further force, effect or applicability. To the extent not
terminated herein, the SPA shall remain in full force and effect.     2.
Representations and Warranties of the Company. The Company hereby represents and
warrants to the Purchaser as follows:

 

  (a) Organization and Qualification. The Company is a limited partnership duly
organized, validly existing and in good standing under the laws of its
jurisdiction of its formation and the Company is qualified to do business in
each jurisdiction in which qualification is required, except where the failure
to so qualify would not individually or in the aggregate have a Material Adverse
Effect on the Company.         (b) Due Execution, Delivery and Performance of
the Agreements. The Company has full legal right, corporate power and authority
to carry on its business as presently conducted and enter into this Agreement
and to perform the transactions contemplated hereby. This Agreement has been
duly authorized, executed and delivered by the Company. The execution, delivery
and performance of this Agreement by the Company and the consummation of the
transactions herein contemplated will not violate any provision of the
organizational documents of the Company and will not result in the creation of
any lien, charge, security interest or encumbrance upon any assets or property
of the Company pursuant to the terms or provisions of, or will not conflict
with, result in the breach or violation of, or constitute, either by itself or
upon notice or the passage of time or both, a default under any agreement,
mortgage, deed of trust, lease, franchise, license, indenture, permit or other
instrument to which the Company is a party or by which the Company or any of its
assets or properties may be bound or affected or any statute or any
authorization, judgment, decree, order, rule or regulation of any court or any
regulatory body, administrative agency or other governmental body applicable to
the Company or any of its properties. No consent, approval, authorization or
other order of or registration, qualification, designation, declaration or
filing with any court, regulatory body, administrative agency or other
governmental body is required for the execution, delivery and performance of
this Agreement or the consummation by the Company of the transactions
contemplated hereby. Assuming the valid execution hereof by the Purchaser, this
Agreement will constitute the legal, valid and binding obligation of the
Company, enforceable in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and except as enforceability
may be subject to general principles of equity (regardless of whether such
enforceability is in a proceeding in equity or at law).

 

1 

 

 

3. Representations and Warranties of the Purchaser. The Purchaser represents and
warrants to the Company that Purchaser is a natural person.     4. Notices. All
notices, requests, consents and other communications hereunder shall be in
writing, shall be mailed by first-class registered or certified airmail,
confirmed facsimile or nationally recognized overnight express courier postage
prepaid, and shall be deemed given when so received and shall be delivered as
addressed as follows:

 

if to the Company, to:

 

VPR Brands, LP

4401 NW 167th Street

Miami, Florida 33055

 

if to Purchaser, to:

 

Jon Pan

787 Adeline Ave

San Jose, CA 95136

 

5. Changes and Defined Terms. This Agreement may not be modified or amended
except pursuant to an instrument in writing signed by the Company and the
Purchaser. Defined terms used herein without definition shall have the meaning
given in the SPA.     6. Headings. The headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of this Agreement.     7. Severability. In case any provision
contained in this Agreement should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.     8.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida without regard to its conflicts of law
principles and the federal law of the United States of America.     9.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.

 

[Signatures appear on following page]

 

2 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

COMPANY:

 

VPR Brands, LP

 

By: /s/ Kevin Frija   Name: Kevin Frija   Title: Chief Executive Officer  

 

PURCHASER:

 

Jon Pan

 

By: /s/ Jon Pan   Name: Jon Pan  

 

3 

 

 

